717 S.E.2d 394 (2011)
STATE of North Carolina
v.
Timothy Lamont UZZELLE.
No. 141P11.
Supreme Court of North Carolina.
August 25, 2011.
Daniel Shatz, Assistant Appellate Defender, for Uzzelle, Timothy Lamont.
Jill Cheek, Special Deputy Attorney General, for State of N.C.
Tracey Cline, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed on the 5th of April 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."